DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/19/2022.
Claims 1-20 remain pending in the application with claims 16-18 are withdrawn from consideration in light of the Applicants’ election of claims 1-15 and 19-20 for examination. 

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-15 and 19-20 in the reply filed on 07/19/2022 is acknowledged.  It is noted that in the response filed on 07/19/2022, the Applicants elected Invention I which encompasses claims 1-15; however, invention I also includes claims 19-20 as stated in the restriction requirement.  Therefore, claims 19-20 are considered as being elected along with claims 1-15 of invention I.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 16-18 for they were withdrawn from consideration by the Applicants.

Allowable Subject Matter
Claims 1-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 19, Corio et al. (US 2016/0190976) and Corio et al. (2015/0092383) both disclose the claimed flexible body and clamp; however, the prior art does not disclose or make obvious the limitation “an extension panel … the clamp moves relative to the top member along an interface between the first and second sloping surfaces” in context of the remaining limitation of claims 1 and 19.  Therefore, absent teaching from the prior art, it would not have been obvious for one of ordinary skill in the art to modify the teaching of Corio to arrive at the limitation of claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/04/2022